On a former appeal herein a decree of County Judge affirmed by the Circuit Court refusing to revoke the probate of a will on grounds that the purported will was not the will of the decedent, was reversed and the cause was remanded with directions for further indicated proceedings. Barry v. Walker,103 Fla. 533, 137 So. 711. *Page 59 
Further testimony has been taken before the County Judge whose decree in the case contains the following:
"In accordance with directions given by the Supreme Court of Florida in this case in a mandate duly filed, the Court personally heard additional testimony on behalf of the petitioner and read depositions of the respondents in accordance with the prayer of the motion to reopen said case, filed by the respondents.
"The Court further finds from all the evidence introduced in said case that the petitioner has failed to in any respect prove the allegations of his petition, and further finds that the respondents have by the testimony produced on their behalf, fully established the authenticity and genuineness of said last will of the said C. A. Meacham, deceased.
"It is therefore CONSIDERED, ORDERED AND ADJUDGED that the said petition for revocation of the said last will of C. A. Meacham, deceased, be, and the same is hereby denied."
On appeal the Circuit Court entered a decree containing the following:
"I have carefully read the entire record, including the additional testimony which was taken in the County Judge's Court, and I am satisfied by the overwhelming weight of the evidence that the will is genuine and not a forgery as contended by the appellant.
"For the reason assigned, the judgment of the County Judge's Court admitting the will to probate is affirmed."
An appeal was taken to this court from the affirming decree of the County Judge.
"Because the preponderance of the evidence proved that the will probated as the will of C. A. Meacham, deceased, was a forgery, and should not have been probated as the *Page 60 
last will and testament of the said C. A. Meacham, deceased, and should be revoked as prayed in the petition of S. H. Barry."
A careful consideration of the record leads to the conclusion that there is ample legal evidence to sustain the decree of the County Judge affirmed by the Circuit Court, and that on the whole record the decree is not erroneous; it is therefore
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.